—Judgment, Supreme Court, New York County (Micki Scherer, J.), rendered July 14, 1997, convicting defendant, after a jury trial, of four counts of robbery in the first degree, and sentencing him, as a persistent violent felony offender, to two consecutive terms of 20 years to life to run concurrently with two concurrent terms of 20 years to life, unanimously affirmed.
The court properly denied defendant’s motion to suppress lineup identifications. The record supports the court’s finding that defendant’s arraignment was delayed for a reasonable period of time for legitimate investigative purposes and for the purpose of determining the full scope of charges against him, rather than with the intent to gain an unfair advantage (see, People v Sease, 265 AD2d 176).
We perceive no abuse of sentencing discretion. Concur — Lerner, J. P., Saxe, Buckley and Friedman, JJ.